UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2139


CONSTANTIN RUSU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 10, 2011                 Decided:   April 11, 2011


Before KING, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Constantin Rusu, Petitioner Pro Se.       Puneet Cheema,       Tyrone
Sojourner, Office of Immigration Litigation, UNITED            STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Constantin   Rusu,       a   citizen      and   native     of   Romania,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his third motion to reopen.                             We deny

the petition for review.

              An alien may file one motion to reopen within ninety

days   of   the   entry    of   a     final     order   of    removal.        8    U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2) (2010).

This time limit does not apply if the basis for the motion is to

seek asylum or withholding of removal based on changed country

conditions, “if such evidence is material and was not available

and would not have been discovered or presented at the previous

proceeding.”      8 U.S.C. § 1229a(c)(7)(C)(ii) (2006); see also 8

C.F.R. § 1003.2(c)(3)(ii).

              This court reviews the denial of a motion to reopen

for abuse of discretion.              8 C.F.R. § 1003.2(a) (2010); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey, 552

F.3d 397, 400 (4th Cir. 2009).                 The Board’s “denial of a motion

to reopen is reviewed with extreme deference, given that motions

to   reopen    are   disfavored        because     every      delay   works       to   the

advantage of the deportable alien who wishes merely to remain in

the United States.”        Sadhvani v. Holder, 596 F.3d 180, 182 (4th

Cir.   2009)    (citations      and    internal      quotation    marks       omitted).

The motion “shall state the new facts that will be proven at a

                                           2
hearing       to    be       held    if    the      motion     is   granted    and     shall     be

supported          by    affidavits        or       other    evidentiary      material.”          8

C.F.R. § 1003.2(c)(1) (2010).                         It “shall not be granted unless

it appears to the Board that evidence sought to be offered is

material       and          was     not    available         and    could     not    have     been

discovered or presented at the former hearing.”                               Id.    This court

will    reverse         a    denial       of    a   motion     to   reopen    only    if    it   is

“‘arbitrary, irrational, or contrary to law.’”                               Mosere, 552 F.3d

at 400 (citing Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir.

2002)).

               Because this is Rusu’s third motion to reopen, the

motion is clearly barred by the numerical limitations.                                      It is

also untimely, having not been filed within ninety days of the

final administrative decision.                       See 8 C.F.R. § 1003.2(c)(2).

               We       conclude          that      the     Board     did    not     abuse       its

discretion by denying Rusu’s third motion to reopen.                                  He failed

to     show    changed            conditions        in      Romania   that     would       warrant

reopening on his behalf.                       Furthermore, this court does not have

jurisdiction to review the Board’s decision denying sua sponte

reopening.          Mosere, 552 F.3d at 400-01.

               Accordingly, we deny the petition for review.                               We also

deny Rusu’s motion for appointment of counsel.                                  We grant his

motion to proceed in forma pauperis.                           We also grant the Attorney

General’s motion to designate the administrative record as the

                                                     3
appendix.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the    materials

before   the    court   and   argument   would   not   aid   the    decisional

process.

                                                             PETITION DENIED




                                     4